Exhibit 10.1

Execution Copy

ACKNOWLEDGEMENT AND WAIVER AGREEMENT

This Acknowledgement and Waiver Agreement (this “Agreement”), dated as of
September 6, 2011, is entered into by ConocoPhillips, a Delaware corporation
(“ConocoPhillips”), ConocoPhillips Gas Company, a Delaware corporation and a
wholly-owned subsidiary of ConocoPhillips (the “COP Member”), Spectra Energy
Corp, a Delaware corporation (“Spectra”), Spectra Energy DEFS Holding, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Spectra
(“Spectra DEFS LLC”), and Spectra Energy DEFS Holding Corp, a Delaware
corporation and a wholly-owned subsidiary of Spectra (“Spectra DEFS Corp”, and
collectively with Spectra DEFS LLC, the “Spectra Member”). Reference is made to
the Second Amended and Restated Limited Liability Company Agreement of DCP
Midstream, LLC (formerly known as Duke Energy Field Services, LLC) (the
“Company”), dated as of July 5, 2005, between the COP Member and the Spectra
Member, as amended by (i) the First Amendment to the July 5, 2005 Second Amended
and Restated Limited Liability Company Agreement of Duke Energy Field Services,
LLC, dated as of August 11, 2006, (ii) the Second Amendment to the July 5, 2005
Second Amended and Restated Limited Liability Company Agreement of DCP
Midstream, LLC, dated as of February 1, 2007, (iii) the Third Amendment to the
July 5, 2005 Second Amended and Restated Limited Liability Company Agreement of
DCP Midstream, LLC, dated as of April 30, 2009, and (iv) the Fourth Amendment to
the July 5, 2005 Second Amended and Restated Limited Liability Company Agreement
of DCP Midstream, LLC, dated as of November 9, 2010 (as so amended, the “LLC
Agreement”). Capitalized terms used and not defined herein have the respective
meanings set forth in the LLC Agreement.

WHEREAS, ConocoPhillips, through its wholly-owned subsidiary, the COP Member,
indirectly owns a 50% Company Interest in the Company, and Spectra, through its
wholly-owned subsidiaries, Spectra DEFS LLC and Spectra DEFS Corp, indirectly
owns a 50% Company Interest in the Company;

WHEREAS, ConocoPhillips has publicly announced its intention to pursue a
separation of certain of its businesses, via a contribution of certain assets
and entities to a newly-formed, wholly-owned subsidiary of ConocoPhillips
(“SpinCo”), followed by a tax-free distribution of all of the stock of SpinCo to
ConocoPhillips’ stockholders (the “Spin-off”);

WHEREAS, if ConocoPhillips effects the Spin-off, ConocoPhillips intends to
(i) have all of the Equity Interest in the COP Member transferred to SpinCo or a
wholly-owned subsidiary of SpinCo or (ii) have all of the Company Interest owned
by the COP Member transferred to SpinCo or a wholly-owned subsidiary of SpinCo;
and

WHEREAS, in connection with the foregoing, ConocoPhillips, the COP Member,
Spectra and the Spectra Member have determined to enter into this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Each of Spectra and the Spectra Member hereby acknowledges and confirms that,
if ConocoPhillips determines to effect the Spin-off, any transfers, prior to the
consummation of the Spin-off, of:

(i) all of the Equity Interest in the COP Member to SpinCo, or a wholly-owned
subsidiary of SpinCo, would be permitted under Article V (Liquidity and Transfer
Restrictions) of the LLC Agreement as long as (1) ConocoPhillips Controls
SpinCo, or such wholly-owned subsidiary of SpinCo, respectively, at the time of
such transfer, and (2) the terms and conditions set forth in Section 5.5 (Void
Transfers) of the LLC Agreement are complied with in connection with such
transfer; and

(ii) all or a portion of the Company Interest owned by the COP Member to SpinCo,
or a wholly-owned subsidiary of SpinCo, would be permitted under Article V
(Liquidity and Transfer Restrictions) of the LLC Agreement as long as
(1) ConocoPhillips Controls SpinCo, or such wholly-owned subsidiary of SpinCo,
respectively, at the time of such transfer, and (2) the terms and conditions set
forth in Section 5.4 (Transfers to Wholly Owned Subsidiaries) and Section 5.5
(Void Transfers) of the LLC Agreement are complied with in connection with such
transfer.

2. Each of Spectra and the Spectra Member hereby waives any right to purchase
the COP Member’s Company Interest pursuant to Section 5.3 (Change of Control) of
the LLC Agreement that would otherwise be applicable as a result of
ConocoPhillips effecting the Spin-off. For the absence of doubt, the parties
hereto agree that (i) the waivers granted by Spectra and the Spectra Member in
this Section 2 shall have no effect on the COP Member’s obligations under
Section 5.5 (Void Transfers) of the LLC Agreement, and (ii) neither Spectra nor
the Spectra Member waives any rights under Section 5.5 (Void Transfers) of the
LLC Agreement.

3. The parties hereto agree that neither this Agreement, nor any of the terms or
conditions contained herein, shall constitute confidential information of the
Company, Spectra, the Spectra Member, ConocoPhillips, the COP Member, or any of
their respective Affiliates under Section 4.3 (Confidentiality) of the LLC
Agreement or any other confidentiality agreement between Spectra or any of its
Affiliates, on the one hand, and ConocoPhillips or any of its Affiliates, on the
other hand.

4. Following the consummation of the Spin-off, provided that SpinCo then
directly or indirectly owns all of the Company Interest currently owned by the
COP Member, the parties hereto shall cause the LLC Agreement to be amended to
replace references to ConocoPhillips (and if necessary ConocoPhillips Gas
Company) with references to SpinCo (and if necessary the relevant wholly-owned
subsidiary of SpinCo), as appropriate.

5. The parties agree that, from time to time, each of them will execute and
deliver, or cause to be executed and delivered, such further agreements and
instruments and take such other action as may be necessary to effectuate the
provisions, purposes, and intents of this Agreement.

 

2



--------------------------------------------------------------------------------

6. This Agreement shall be governed by and be construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of laws thereof.

7. This Agreement may be executed by facsimile and electronically by pdf and in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered (including by facsimile and
electronically by pdf) to the other parties hereto.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Waiver Agreement to be duly executed and delivered, all as of the date first set
forth above.

 

CONOCOPHILLIPS By:  

/s/ J.W. Sheets

  Name: J.W. Sheets   Title: Senior Vice President, Finance, and CFO
CONOCOPHILLIPS GAS COMPANY By:  

/s/ J.W. Sheets

  Name: J.W. Sheets   Title: President SPECTRA ENERGY CORP By:  

/s/ Reginald D. Hedgebeth

  Name: Reginald D. Hedgebeth   Title: General Counsel SPECTRA ENERGY DEFS
HOLDING, LLC By:  

/s/ Reginald D. Hedgebeth

  Name: Reginald D. Hedgebeth   Title: General Counsel SPECTRA ENERGY DEFS
HOLDING CORP By:  

/s/ Reginald D. Hedgebeth

  Name: Reginald D. Hedgebeth   Title: General Counsel

 

4